Title: To Benjamin Franklin from Peter Collas, 10 January 1779
From: Collas, Peter
To: Franklin, Benjamin


Honored Sir
Nantes Janr. 10th., 1779.
I, with honner & pleasure imform you of your favr. Received by Mr. Wharton, likways of the Articles thering Mantion’d, Recevd Since of Captn. Joyner without any Messing . . . also two printed papers of the Dutys of those things; which, you have been So Pleased to Account for for which favr. I Sincerley Aknolige my Self indet. [torn: some letters missing] but am not able at present to Repay, unless obliged to Dispose of Said Articles at a Disadvantage—which I trust your Generosity would not Admit of. I am glad to hear that your worthy Sister is well—likways her Amaible Darther Mrs. Collas, I thank you for your kind favrs. Showed them & me, begg the Continuance of them to me & the familly of whc I have the honner to be Conected.— be a Surred of my Gratitude & Endeavours to Sastisfey you & oth[ers?] in whose fortunate hands, I have had the good luck of falling into, in time of Need.— I wish you, Dear Sire a perfect Injoyment of health & may you long live to full-fiel those Grand purposes for which you was made—wishing you all the blissings that arre to be Expected in life & to all belonging to you.— Concluding with Due Respects your affectionate & Obedient humble Servant—
Peter: Collas


N.B. I thank you for your Advice to me, Concerning making Crown Soap & lerning of my mother Mecom. I have wrote her Concerning the Same I find Resolved to do any thing (with honner) Reather then to go to Sea.

 
Addressed: Honorable / Benjamin Franklin Esqr. / at / Passy
Notation: Peter Colas 10. Janvier 1779.
